UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HASSAN BIN ATTASH                    )
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-1592 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
____________________________________)

                                    NOTICE TO COUNSEL

       The Court has determined that, at this time, there is no need to rule on the petitioner’s

request that the government provide a “narrowing statement” of the material facts in the case.

Instead, the Court will rule on this request when it rules on the discovery motion and sets a

schedule for the anticipated motions for judgment on the record.



               Signed by Chief Judge Royce C. Lamberth on February 4, 2009.




                                                 1